LOHR, Justice,
specially concurring.
I concur in the majority opinion except for part IIB and concur in the result reached in that part, i.e., that the trial court erred in suppressing the chrome-plated revolver.
I agree with the conclusion reached in Justice Quinn’s dissent that the record demonstrates sufficiently that the defendant had a possessory interest in the revolver. This interest gave him standing to contest the seizure of the revolver, but not the search of the car. See United States v. Lisk, 522 F.2d 228 (7th Cir.1975). Under these circumstances “the case is the same *192as though the [revolver] had been found in plain view in a public place and then seized.” Id. at 230 (footnote omitted). “[T]he defendant may only contend that the police lacked grounds to believe that the [revolver was] connected with criminal activity or some other lawful basis for seizure.” 3 W. LaFave, Search and Seizure 563 (1978) (footnote omitted). The record demonstrates that the police had ample grounds to believe the revolver was connected with the robberies with which the defendant was later charged. Thus, the seizure of the weapon was constitutionally reasonable.
ERICKSON, C.J., and KIRSHBAUM, J., join in this special concurrence.